Citation Nr: 0033130	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  97-34 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for disability manifested 
by epigastric pain resulting from a liver bulge.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel









INTRODUCTION

The veteran had active service from October 1969 to June 
1997.

This appeal arises from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that inter alia determined that a claim 
of entitlement to service connection for a disability 
resulting from a bulge on the anterior left lobe of the liver 
was not well grounded.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution.

The veteran has not requested a hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of this 
claim has been obtained to the extent possible.

2.  A bulge of the liver resulting in epigastric pain was 
first demonstrated during active service.  


CONCLUSION OF LAW

Disability resulting from a liver bulge was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1137 (West 1991); 
38 U.S.C.A. § 5107 (Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475); 38 C.F.R. § 3.303 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect that in 
September 1992 he reported a tender lump in the mid-
epigastric region.  A possible ventral hernia was assessed.  
In November 1992, occasional discomfort was still felt.  The 
veteran reported that the pain was worse when lifting weights 
or twisting the torso, but did not increase when eating.  A 
December 1992 consultation report notes that a tender hard 
mass was felt in the upper anterior abdominal wall.  The 
veteran underwent a computerized tomography (CT) scan in 
February 1993 after complaining of continued epigastric pain.  
The study showed that a bulge of the anterior surface of the 
liver touched the anterior abdominal wall in the epigastrium.  
The bulge was felt to represent a normal variant in the 
anatomy of the liver, which "may" account for the fullness 
palpitated in the epigastrium.  A March 1993 CT scan yielded 
similar results.  Subsequent flight physicals and the 
veteran's March 1997 retirement examination report did not 
mention this problem.

The veteran's service department documents do not reflect any 
active service in the Persian Gulf, thus negating any need to 
analyze the claim under Persian Gulf War regulations.  

In June 1997, the veteran submitted a service connection 
claim for a liver bulge claimed as the result of flying 
fighters.

The veteran underwent a VA general medical examination in 
August 1997.  The examiner noted the relevant medical history 
including the 1993 CT scan showing a bulge in the liver.  The 
veteran reported that twisting his trunk, lifting heavy 
objects, or tightening his abdomen caused pain in the 
epigastric area.  He reportedly avoided large meals, which 
also caused pain.  Liver function tests were normal.  The 
examination did not make any other relevant findings.  The 
diagnosis was epigastric pain secondary to the bulge on the 
anterior left lobe of the liver. 

In September 1997, the RO determined that the claim was not 
well grounded on the basis of no current disability.  

In a notice of disagreement received in October 1997, the 
veteran reported that the liver condition had recently caused 
spasm of the diaphragm muscle.

In a substantive appeal received in December 1997, the 
veteran reported that the severe pain restricted him from 
certain physical exercise, although it did not affect his 
job.  

II.  Legal Analysis

Recent legislation signed into law during the pendency of 
this appeal has deleted the requirement that a claimant must 
submit a well-grounded claim before the duty to assist may be 
invoked.  This legislation has also significantly broadened 
VA's duty to assist a claimant in the development of facts 
pertinent to his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).  The Board finds that 
all relevant evidence for disposition of this claim has been 
obtained to the extent possible and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110, 1137, (West 1991); 38 C.F.R. § 3.303 (2000).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

The Board must review the claim on its merits and account for 
the evidence that it finds to be persuasive and unpersuasive 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert, 
at 54. 

A service-connection claim generally requires evidence that 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent "proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Degmetich v. Brown, 104 F.3d 1328, 1331-33 
(Fed. Cir. 1997) (claimant must have disability currently and 
not merely findings in service). 

The evidence reflects that the veteran has epigastric pain 
that restricts certain activities and movements.  The pain 
was first reported during active service, at which time an 
examiner felt that it was possibly related to the anatomy of 
the veteran's liver.  The veteran's August 1997 VA examiner 
has agreed with the in-service findings and has rendered a 
diagnosis of epigastric pain secondary to the bulge on the 
anterior left lobe of the liver.  No medical evidence 
contradicts this opinion and the veteran's SMRs are otherwise 
negative for any evidence that this condition pre-existed 
active service.  Thus, the evidence does reflect that the 
veteran has some disability, as opposed to a mere complaint 
of pain, and that it began during active service.  This 
distinguishes the case from Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), in which the United States Court of Appeals 
for Veterans Claims held that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Here, there is an 
underlying condition-an anatomic variant which first became 
painful in service.  The Board finds that the evidence favors 
the claim of service connection for a disability manifested 
by epigastric pain due to a liver bulge.  Service connection 
must therefore be granted.  



ORDER

Entitlement to service connection for disability manifested 
by epigastric pain resulting from a liver bulge is granted.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

